UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

 GOVERNMENT ACCOUNTABILITY                    )
 PROJECT,                                     )
                                              )
                     Plaintiff,               )
                                              )   Civil Case No. 08-1295 (RJL)
              v.                              )
                                              )
 U.S. DEPARTMENT OF STATE,                    )
                                              )
                    De&ndant                  )

                                  FINAL JUDGMENT

     2 r the reasons set forth in the Memorandum Opinion entered this date, it is this

~~a~arch, 2010, hereby
      ORDERED that the defendant's Motion for Summary Judgment [# 15] is

GRANTED; and it is further

      ORDERED that the plaintiffs Cross-Motion for Summary Judgment [# 21] is

DENIED; and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.